Exhibit 10.11

NEW YORK REIT, INC.
SECOND AMENDED AND RESTATED
2014 ADVISOR MULTI-YEAR OUTPERFORMANCE AGREEMENT
This 2014 ADVISOR MULTI-YEAR OUTPERFORMANCE AGREEMENT (this “Agreement”)
effective as of August 5, 2015, by and among NEW YORK REIT, INC., a Maryland
corporation (the “Company”), its subsidiary NEW YORK RECOVERY OPERATING
PARTNERSHIP, L.P., a Delaware limited partnership and the entity through which
the Company conducts substantially all of its operations (the “Partnership”),
and NEW YORK RECOVERY ADVISORS, LLC, a Delaware limited liability company, the
Company’s manager (the “Advisor”).
RECITALS
The Advisor provides services to the Company pursuant to the Sixth Amended and
Restated Advisory Agreement by and among the Company, the Partnership and the
Advisor, dated as of April 15, 2014.
The Compensation Committee (the “Committee”) of the Board of Directors of the
Company (the “Board”) approved this Agreement to provide the Advisor with the
incentive compensation described in this Agreement (the “Award”) and thereby
provide additional incentive for the Advisor to promote the progress and success
of the business of the Company and its affiliates, including the Partnership.
This Agreement evidences the Award and is subject to the terms and conditions
set forth herein and in the Partnership Agreement (as defined herein).
NOW, THEREFORE, the Company, the Partnership and the Advisor agree as follows:
1.Administration. The Award granted under this Agreement shall be administered
by the Committee; provided that all powers of the Committee hereunder can be
exercised by the full Board if the Board so elects. The Committee shall have the
discretionary authority to make all determinations regarding the Award,
including, without limitation, the interpretation and construction of the Award
and the determination of relevant facts; provided such determinations are made
in good faith and are consistent with the purpose and intent of the Award.
Except as expressly provided herein, no such action by the Committee shall
adversely affect the rights of the Advisor to any earned and outstanding Award
LTIP Units (as defined below). Subject to the terms hereof, all decisions made
by the Committee shall be final, conclusive and binding on all persons,
including the Company, the Partnership and the Advisor. No member of the
Committee, nor any other member of the Board or any officer or employee of the
Company acting on behalf of the Committee, shall be personally liable for any
action, determination or interpretation taken or made in good faith with respect
to the Award, and all members of the Committee and each other member of the
Board and any officer or employee of the Company acting on their behalf shall,
to the extent permitted by law, be fully indemnified and protected by the
Company in respect of any such action, determination or interpretation.






--------------------------------------------------------------------------------



2.    Definitions. As used herein:
“Additional Shares” means (without double-counting), as of a particular date of
determination, the sum of (A) the number of shares of Common Stock plus (B) the
REIT Shares Amount for all Partnership Units (assuming that such Partnership
Units were converted, exercised, exchanged or redeemed for OP Units as of such
date of determination at the applicable conversion, exercise, exchange or
redemption rate (or rate deemed applicable by the Committee if there is no such
stated rate) and such OP Units were then tendered to the Partnership for
redemption pursuant to the Partnership Agreement as of such date) other than
those Partnership Units held by the Company, in the case of each (A) and (B), to
the extent issued after the Effective Date and on or before such date of
determination in a capital raising transaction, in exchange for assets or
securities, or upon the acquisition of another entity; provided, that for the
avoidance of doubt, this definition of “Additional Shares” shall exclude: (i)
shares of Common Stock issued after the Effective Date upon exercise of stock
options or upon the exchange (directly or indirectly) of LTIP Units or other
Partnership Units issued to employees, non‑employee directors, consultants,
advisors or other persons or entities as incentive or other compensation, (ii)
shares of Common Stock awarded after the Effective Date to employees or other
persons or entities in exchange for services provided or to be provided to the
Company or any of its affiliates, and (iii) all Initial Shares.
“Adjusted Market Cap” means (A) the Company’s Initial Market Cap less an amount
equal to the total number of Buyback Shares bought back over the measurement
period multiplied by $9.00 with respect to the calculation of (i) the Annual
Amount on the First Valuation Date, (ii) the Interim Amount, (iii) the Final
Absolute TRS Amount, and (iv) the Final Relative TRS Amount, and (B) the Total
Shares as of the prior Valuation Date less any Buyback Shares bought back over
the measurement period multiplied by the spot closing stock price on the prior
Valuation Date, with respect to the calculation of the Annual Amount on the
Second Valuation Date and the Final Valuation Date.
“Annual Absolute TRS” means, as of the each Valuation Date and provided the
Company’s TRS Percentage exceeds seven percent (7%) for the period commencing on
(A) the Effective Date with respect to the First Valuation Date and (B) the
prior Valuation Date with respect to the Second Valuation Date and the Final
Valuation Date, a dollar amount equal to four percent (4%) of the dollar amount
by which, if any, the amount of the Company’s Total Return, determined as of
such date, exceeds the Threshold Amount, determined as of such date.
“Annual Amount” means, as of a Valuation Date, an amount equal to up to one and
one-quarter percent (1.25%) of the Company’s Initial Market Cap based on the
level of achievement of Annual Absolute TRS and Annual Relative TRS as of such
Valuation Date for the period commencing on (A) the Effective Date with respect
to the First Valuation Date and (B) the prior Valuation Date with respect to the
Second Valuation Date and the Final Valuation Date.
“Annual Relative TRS” means, as of each Valuation Date, a dollar amount equal to
four percent (4%) of any amount by which the Company’s Total Return for the
period commencing on (A) the Effective Date with respect to the First Valuation
Date and (B) the prior Valuation Date with respect to the Second Valuation Date
and the Final Valuation Date, exceeds the Relative Threshold Amount as of such
date; provided, that the amount so earned will be subject to reduction

2



--------------------------------------------------------------------------------



in accordance with a ratable sliding scale factor so that (A) if the Company’s
TRS Percentage for the applicable period is six percent (6%) or more, there will
be no reduction to Annual Relative TRS for such period; (B) Annual Relative TRS
for such period shall be reduced by fifty percent (50%) if such TRS Percentage
for the applicable period is zero percent (0%); (C) Annual Relative TRS for such
period shall be reduced based on a linear interpolation between the foregoing
reduction factors if the Company’s TRS Percentage for the applicable period is
between zero percent (0%) and six percent (6%); and (D) Annual Relative TRS for
such period shall be reduced by one hundred percent (100%) if the TRS Percentage
for the applicable period is below zero percent (0%).
“Award OP Units” has the meaning set forth in Section 7 hereof.
“Award LTIP Units” has the meaning set forth in Section 3(a) hereof.
“Beneficial Owner” has the meaning set forth in Rule 13d-3 under the Exchange
Act.
“Buyback Shares” means (without double-counting), as of a particular date of
determination, (A) shares of Common Stock or (B) the REIT Shares Amount for
Partnership Units (assuming that such Partnership Units were converted,
exercised, exchanged or redeemed for OP Units as of such date of determination
at the applicable conversion, exercise, exchange or redemption rate (or rate
deemed applicable by the Committee if there is no such stated rate) and such OP
Units were then tendered to the Partnership for redemption pursuant to the
Partnership Agreement as of such date), other than those Partnership Units held
by the Company, in the case of each (A) and (B), to the extent repurchased by
the Company after the Effective Date and on or before such date of determination
in a stock buyback transaction or in a redemption of Partnership Units for cash
pursuant to the Partnership Agreement; provided, that for the avoidance of
doubt, this definition of “Buyback Shares” shall exclude: (i) shares of Common
Stock issued after the Effective Date upon exercise of stock options or upon the
exchange (directly or indirectly) of LTIP Units or other Partnership Units
issued to employees, non‑employee directors, consultants, advisors or other
persons or entities as incentive or other compensation, and (ii) shares of
Common Stock awarded after the Effective Date to employees or other persons or
entities in exchange for services provided or to be provided to the Company or
any of its affiliates.
“Change of Control” means and includes any of the following events:
(i)any Person is or becomes Beneficial Owner, directly or indirectly, of
securities of the Company representing thirty percent (30%) or more of the
combined voting power of the then outstanding securities of the Company,
excluding (A) any Person who becomes such a Beneficial Owner in connection with
a transaction described in clause (x) of subsection (ii) below and (B) any
Person who becomes such a Beneficial Owner through the issuance of such
securities with respect to purchases made directly from the Company; or
(ii)    the consummation of a merger or consolidation of the Company with any
other Person or the issuance of voting securities of the Company in connection
with a merger or consolidation of the Company (or any direct or indirect
subsidiary of the Company) pursuant to applicable stock exchange requirements,
other than (x) a merger or consolidation which would

3



--------------------------------------------------------------------------------



result in the voting securities of the Company outstanding immediately prior to
such merger or consolidation continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving entity
or any parent thereof) seventy percent (70%) or more of the combined voting
power of the securities of the Company or such surviving entity or any parent
thereof outstanding immediately after such merger or consolidation, or (y) a
merger or consolidation effected to implement a recapitalization of the Company
(or similar transaction) in which no Person is or becomes the Beneficial Owner,
directly or indirectly, of securities of the Company representing thirty percent
(30%) or more of the combined voting power of the then outstanding securities of
the Company; or
(iii)    the consummation of a sale or disposition by the Company of all or
substantially all of the assets of the Company; or
(iv)    persons who, as of the Effective Date, constitute the Board (the
“Incumbent Directors”) cease for any reason, including, without limitation, as a
result of a tender offer, proxy contest, merger or similar transaction, to
constitute at least a majority of the Board, provided that any person becoming a
director of the Company subsequent to such date shall be considered an Incumbent
Director if such person’s election was approved by or such person was nominated
for election a vote of at least a majority of the Incumbent Directors.
Notwithstanding the foregoing, with respect to any payment that is triggered
upon a Change in Control, a transaction shall not be deemed to be a Change in
Control unless such transaction constitutes a “change in control event” within
the meaning of Section 409A of the Code.
“Code” means the Internal Revenue Code of 1986, as amended.
“Common Stock” means the Company’s common stock, par value $0.01 per share,
either currently existing or authorized hereafter.
“Common Stock Price” means, as of a particular date, the average of the Fair
Market Value of one share of Common Stock over the fifteen (15) consecutive
trading days ending on, and including, such date (or, if such date is not a
trading day, the most recent trading day immediately preceding such date);
provided, however, that if such date is the date upon which a Transactional
Change of Control occurs, the Common Stock Price as of such date shall be equal
to the fair value, as determined by the Committee, of the total consideration
paid or payable in the transaction resulting in the Transactional Change of
Control for one share of Common Stock.
“Continuous Service” means the Advisor’s continuous service as manager of the
Company without interruption or termination.
“Conversion Factor” has the meaning set forth in the Partnership Agreement.
“Effective Date” means April 15, 2014.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.

4



--------------------------------------------------------------------------------



“Fair Market Value” means, as of any given date, the fair market value of a
security determined by the Committee using any reasonable method and in good
faith (such determination will be made in a manner that satisfies Section 409A
of the Code and in good-faith as required by Section 422(c)(1) of the Code);
provided that (A) if such security is admitted to trading on a national
securities exchange, the fair market value of such security on any date shall be
the closing sale price reported for such security on the principal stock
exchange or, if applicable, any other national exchange on which the security is
traded or admitted to trading on such date on which a sale was reported; and (B)
if such security is admitted to quotation on the National Association of
Securities Dealers Automated Quotation System (“NASDAQ”) or a successor
quotation system, the fair market value of such security on any such date shall
be the average of the highest bid and lowest asked prices for such security on
the system on such date on which both the bid and asked prices were reported.
“Final Absolute TRS Amount” means, as of the Final Valuation Date and provided
the Company’s TRS Percentage exceeds twenty-one percent (21%) for the period
commencing on the Effective Date through the Final Valuation Date, a dollar
amount equal to four percent (4%) of the dollar amount by which, if any, the
amount of the Company’s Total Return, determined as of such date, exceeds the
Threshold Amount, determined as of such date.
“Final Relative TRS Amount” means, as of the Final Valuation Date, a dollar
amount equal to four percent (4%) of any amount by which the Company’s Total
Return for the period commencing on the Effective Date through the Final
Valuation Date exceeds the Relative Threshold Amount as of such date; provided,
that the amount so earned will be subject to reduction in accordance with a
ratable sliding scale factor so that (A) if the Company’s TRS Percentage for the
period commencing on the Effective Date through the Final Valuation Date is
eighteen percent (18%) or more, there will be no reduction to the Final Relative
TRS Amount; (B) the Final Relative TRS Amount shall be reduced by fifty percent
(50%) if such TRS Percentage is zero percent (0%); (C) the Final Relative TRS
Amount shall be reduced based on a linear interpolation between the foregoing
reduction factors if the Company’s TRS Percentage is between zero percent (0%)
and eighteen percent (18%); and (D) the Final Relative TRS Amount shall be
reduced by one hundred percent (100%) if such TRS Percentage is below zero
percent (0%).
“Final Valuation Date” means April 15, 2017.
“First Valuation Date” means April 15, 2015.
“Initial Market Cap” means (A) $9 multiplied by (B) the number of Initial Shares
outstanding on the Effective Date.
“Initial Shares” means the sum of (A) all shares of Common Stock outstanding as
of the Effective Date (including any vested and nonvested restricted shares of
Common Stock issued under any other incentive plan maintained by the Company
prior to the Effective Date), plus (B) any shares of Common Stock representing
the REIT Shares Amount for all Partnership Units outstanding as of the Effective
Date (assuming such Partnership Units were converted, exercised, exchange or
redeemed for OP Units as of the Effective Date at the applicable conversion,
exercise, exchange or redemption rate (or rate deemed applicable by the
Committee if there is no such stated

5



--------------------------------------------------------------------------------



rate) and such OP Units were then tendered to the Partnership for redemption
pursuant to the Partnership Agreement as of such date) other than Partnership
Units held by the Company; provided, that for the avoidance of doubt, this
definition of “Initial Shares” shall exclude shares of Common Stock issuable
upon exercise of stock options or upon the exchange (directly or indirectly) of
LTIP Units or other Partnership Units issued to employees, non-employee
directors, consultants, advisors or other persons or entities as incentive or
other compensation.
“Interim Amount” means, as of the Second Valuation Date, an amount equal to (A)
up to three percent (3%) of the Company’s Initial Market Cap, less (B) any
amount of the Annual Amount achieved through the Second Valuation Date (such
that the maximum level of achievement through the Second Valuation Date shall
not exceed three (3%) of the Company’s Initial Market Cap), based on the level
of achievement of: (x) as of the Second Valuation Date and provided the
Company’s TRS Percentage exceeds fourteen percent (14%) for the period
commencing on the Effective Date, a dollar amount equal to four percent (4%) of
the dollar amount by which, if any, the amount of the Company’s Total Return,
determined as of such date, exceeds the Threshold Amount, determined as of such
date (“Interim Absolute TRS”), and (y) as of the Second Valuation Date, a dollar
amount equal to four percent (4%) of any amount by which the Company’s Total
Return for the period commencing on the Effective Date, exceeds the Relative
Threshold Amount as of such date (“Interim Relative TRS”); provided, that the
amount so earned will be subject to reduction in accordance with a ratable
sliding scale factor so that (A) if the Company’s TRS Percentage for the
applicable period is twelve percent (12%) or more, there will be no reduction to
Interim Relative TRS for such period; (B) Interim Relative TRS for such period
shall be reduced by fifty percent (50%) if such TRS Percentage for the
applicable period is zero percent (0%); (C) Interim Relative TRS for such period
shall be reduced based on a linear interpolation between the foregoing reduction
factors if the Company’s TRS Percentage for the applicable period is between
zero percent (0%) and twelve percent (12%); and (D) Interim Relative TRS for
such period shall be reduced by one hundred percent (100%) if the TRS Percentage
for the applicable period is below zero percent (0%). For the avoidance of
doubt, any Interim Amount will be determined based on the formula in the
preceding sentence which provides for a reduction for any Annual Amounts
determined at the First and Second Valuation Dates, but not less than zero.
“LTIP Units” means LTIP Units, as such term is defined in the Partnership
Agreement.
“Maximum Total Outperformance Amount” means five percent (5%) of the Company’s
Initial Market Cap.
“OP Units” has the meaning set forth in the Partnership Agreement.
“Partnership Agreement” means the Third Amended and Restated Agreement of
Limited Partnership of the Partnership, dated as of April 15, 2014, among the
Company, as general partner, New York Recovery Special Limited Partnership, LLC,
as special limited partner, the Advisor, as the initial limited partner, and any
limited partners that are admitted from time to time to the Partnership and
listed on Exhibit A thereto, as amended, restated or supplemented from time to
time.

6



--------------------------------------------------------------------------------



“Partnership Units” has the meaning set forth in the Partnership Agreement.
“Peer Group” means each of the companies in the SNL US REIT Office Index.
“Peer Group Return Percentage” means, the median percentage return to
stockholders of the Peer Group (A) for the period commencing on the Effective
Date and ending on the First Valuation Date with respect to the calculation of
Annual Relative TRS for the First Valuation Date, (B) for the period commencing
on the day after the prior Valuation Date and ending on the next Valuation Date
with respect to calculation of Annual Relative TRS for the Second Valuation Date
and the Final Valuation Date and (C) for the period commencing on the Effective
Date and ending on the Second Valuation Date and the Final Valuation Date with
respect to calculating Interim Relative TRS and Final Relative TRS,
respectively; in each case as calculated by a consultant engaged by the
Committee and as approved by the Committee in its reasonable discretion.
“Person” means an individual, corporation, partnership, limited liability
company, joint venture, association, trust, unincorporated organization, other
entity or “group” (as defined in the Exchange Act).
“REIT Shares Amount” has the meaning set forth in the Partnership Agreement.
“Relative Threshold Amount” means an amount calculated in the same manner as the
Threshold Amount, provided that instead of the 7%, 14%, and 21% required return
percentages for the Annual Absolute TRS, Interim Absolute TRS, and Final
Absolute TRS Amount, respectively, the Peer Group Return Percentage shall be
utilized in calculating the required return on the Adjusted Market Cap and
proportional required returns on the values of the Buyback Shares and Additional
Shares for the Relative Threshold Amount.
“Second Valuation Date” means April 15, 2016.
“Securities Act” means the Securities Act of 1933, as amended.
“Subsidiary” means any corporation or other entity (other than the Company) in
which the Company has more than a fifty percent (50%) interest, either directly
or indirectly.
“Threshold Amount” means for each measurement period an amount equal to the sum
of (A) an amount equal to (i) seven percent (7%) multiplied by the Adjusted
Market Cap for each annual measurement period, (ii) fourteen percent (14%)
multiplied by the Adjusted Market Cap for purposes of calculating Interim
Absolute TRS and (iii) twenty-one percent (21%) multiplied by the Adjusted
Market Cap for purposes of calculating the Final Absolute TRS Amount; plus (B)
an amount equal to the proportional required return (based on a non-compounded
daily rate of .0001918) from the issuance dates of any Additional Shares to the
end of the measurement period on the values of any Additional Shares issued
since the start of the measurement period (based on the spot closing spot prices
on the issuance dates of the Additional Shares); plus (C) an amount equal to the
proportional required return (based on a non-compounded daily rate of .0001918)
from the start of the measurement period to the buyback dates of any Buyback
Shares based on the number

7



--------------------------------------------------------------------------------



of Buyback Shares bought back since the start of the measurement period and the
closing spot price at the start of the measurement period (or $9.00 for
measurement periods beginning on the Effective Date).
“Total Outperformance Amount” means, as of the Final Valuation Date, a dollar
amount equal to the algebraic sum of: (A) the Final Absolute TRS Amount, (B) the
Final Relative TRS Amount, (C) the Annual Amounts determined as of each
Valuation Date and (D) the Interim Amount; provided that (i) if the resulting
amount is a negative number, the Total Outperformance Amount shall be zero, and
(ii) in no event shall the Total Outperformance Amount exceed the Maximum Total
Outperformance Amount. For the avoidance of doubt, the Total Outperformance
Amount is based on (i) the Annual Amounts granted at the First, Second and Final
Valuation Dates, plus (ii) the Interim Amount less any Annual Amounts granted at
the First and Second Valuation Dates, plus (iii) the sum of the Final Absolute
TRS Amount plus the Final Relative TRS Amount, less any Annual Amounts granted
at the First, Second and Third Valuation Dates and any Interim Amount granted at
the Second Valuation Date, but not less than zero and not greater than the
Maximum Total Outperformance Amount.
“Total Return” means (without double-counting), as of a particular date of
determination, a dollar amount equal to the sum of: (A) the Total Shares as of
such date of determination multiplied by the Common Stock Price as of such date,
minus (B) the Adjusted Market Cap, minus (C) the values of any Additional Shares
issued since the start of the measurement period (based on the spot closing
prices on the issuance dates of the Additional Shares), plus (D) the difference
between the buyback values of any Buyback Shares (based on spot prices on the
buyback dates) and the baseline values of the buyback shares at the start of the
measurement period (also based on spot prices or $9.00 on the Effective Date),
plus (E) an amount equal to the sum of the total dividends and other
distributions declared between the Effective Date and such date of determination
so long as the “ex-dividend” date with respect thereto falls prior to such date
of determination (excluding dividends and distributions paid in the form of
additional shares of Common Stock or Partnership Units), in respect of the Total
Shares as of such date of determination (it being understood, for the avoidance
of doubt, that such total dividends and distributions shall be calculated by
reference to actual securities outstanding as of each record date with respect
to each applicable dividend or distribution payment date, and not by multiplying
the aggregate amount of distributions paid on one OP Unit that was outstanding
as of the Effective Date between the Effective Date and such date of
determination by the number of Total Shares as of the date of determination).
“Total Shares” means (without double-counting), as of a particular date of
determination, the algebraic sum of: (A) the Initial Shares, plus (B) the
Additional Shares, minus (C) all Buyback Shares repurchased or redeemed between
the Effective Date and such date of determination.
“Total OPP Unit Equivalent” means the aggregate of the (i) sum of Annual OPP
Unit Equivalents and the Interim OPP Unit Equivalent (the “Earned Annual and
Interim OPP Unit Equivalents”) and (ii) the excess (if any) of the Final OPP
Unit Equivalent over the Earned Annual and Interim OPP Unit Equivalents.

8



--------------------------------------------------------------------------------



“Transactional Change of Control” means (A) a Change of Control described in
clause (a) of the definition thereof where the Person makes a tender offer for
Common Stock, (B) a Change of Control described in clause (b) of the definition
thereof where the Company is not the surviving entity, or (C) a Change of
Control described in clause (c) of the definition thereof.
“Transfer” has the meaning set forth in Section 7 hereof.
“TRS Percentage” means the Company’s Total Return divided by the sum of (A) the
Adjusted Market Cap; (B) the baseline value of any Buyback Shares purchased or
redeemed over the measurement period based on the spot closing stock price at
the start of the measurement period (or $9.00 for measurement periods beginning
on the Effective Date); and (C) the value of any Additional Shares issued during
the measurement period based on the closing spot prices on the issuance dates,
with the result multiplied by 100 and expressed as a percentage.
“Valuation Date” means the First Valuation Date, the Second Valuation Date and
the Final Valuation Date, as applicable.
3.    Outperformance Award.
a.    On April 15, 2014 (the “Grant Date”) the Advisor was granted the Award,
consisting of 8,880,579 LTIP Units (the “Award LTIP Units”), which will be
subject to forfeiture and vesting to the extent provided in this Section 3 and
Section 4 hereof.
b.    As soon as practicable following each Valuation Date, but as of such
Valuation Date, the Committee will determine the applicable Annual Amount and
divide the resulting dollar amount by the Common Stock Price calculated as of
the applicable Valuation Date (appropriately adjusted to the extent that the
Conversion Factor is greater or less than 1.0); the resulting number of unit
equivalents determined for each Valuation Date referred to herein as the “Annual
OPP Unit Equivalent”.
c.    As soon as practicable following the Second Valuation Date, but as of the
Second Valuation Date, the Committee will determine the Interim Amount and
divide the resulting dollar amount by the Common Stock Price calculated as of
the Second Valuation Date (appropriately adjusted to the extent that the
Conversion Factor is greater or less than 1.0); the resulting number of unit
equivalents determined as of the Second Valuation Date referred to herein as the
“Interim OPP Unit Equivalent”.
d.    As soon as practicable following the Final Valuation Date, but as of the
Final Valuation Date, the Committee will:
(i)    determine the Final Absolute TRS Amount;
(ii)    determine the Final Relative TRS Amount;
(iii)    determine the Total Outperformance Amount; and

9



--------------------------------------------------------------------------------



(iv)    divide the resulting dollar amounts by the Common Stock Price calculated
as of the Final Valuation Date (appropriately adjusted to the extent that the
Conversion Factor is greater or less than 1.0); the resulting number of unit
equivalents determined as of the Final Valuation Date referred to herein as the
“Final OPP Unit Equivalent.”
If the Total OPP Unit Equivalent is smaller than the number of Award LTIP Units
previously issued to the Advisor, as of the Final Valuation Date, the Advisor
shall forfeit the number of Award LTIP Units equal to the difference without
payment of any consideration by the Partnership; thereafter the term Award LTIP
Units will refer only to the Award LTIP Units that were not so forfeited and
neither the Advisor nor any of its successors, members or their respective
assigns or personal representatives will have any further rights or interests in
the Award LTIP Units that were so forfeited. If the Total OPP Unit Equivalent is
greater than the number of Award LTIP Units previously issued to the Advisor:
(A) the Company shall cause the Partnership to issue to the Advisor, as of the
Final Valuation Date, a number of additional LTIP Units equal to the difference;
(B) such additional LTIP Units shall be added to the Award LTIP Units previously
issued, if any, and thereby become part of this Award; and (C) the Company and
the Partnership shall take such action as is necessary to accomplish the grant
of such additional LTIP Units; provided that such issuance will be subject to
the Advisor executing and delivering such documents, comparable to the documents
executed and delivered in connection with this Agreement, as the Company and/or
the Partnership reasonably request in order to comply with all applicable legal
requirements, including, without limitation, federal and state securities laws.
If the Total OPP Unit Equivalent is the same as the number of Award LTIP Units
previously issued to the Advisor, then there will be no change to the number of
Award LTIP Units under this Award.
e.    If any of the Award LTIP Units have been earned based on performance as
provided in Sections 3(b), (c) and (d), subject to Section 4 hereof, the Award
LTIP Units shall become vested in the following amounts and at the following
times, provided that the Continuous Service of the Advisor must continue through
the applicable vesting date or the accelerated vesting date provided in Section
4 hereof, as applicable:
(i)    one-third (1/3) on April 15, 2017;
(ii)    one-third (1/3) on April 15, 2018; and
(iii)    one-third (1/3) on April 15, 2019.
f.    Within thirty (30) days following each vesting date under Section 3(e),
the Advisor, in its sole discretion, shall be entitled to convert such Award
LTIP Units that vested on such date into OP Units.
g.    Any Award LTIP Units that do not become vested pursuant to Section 3(e) or
Section 4 hereof shall, without payment of any consideration by the Partnership
automatically and without notice be forfeited and be and become null and void,
and neither the Advisor nor any of its successors, heirs, assigns, members or
their respective assigns or personal representatives will thereafter have any
further rights or interests in such forfeited Award LTIP Units.

10



--------------------------------------------------------------------------------



4.    Termination/ Change of Control.
a.    In the event the Company terminates the Advisor’s Continuous Service for
any reason prior to the Final Valuation Date, the calculations provided in
Sections 3(b), (c) and (d) hereof shall be performed as of the Valuation Date
next following such termination (and if such Valuation Date is not the Final
Valuation Date, on the Final Valuation Date as well) as if the termination of
Continuous Service had not occurred and the Advisor shall be fully (100%) vested
in the Total OPP Unit Equivalent as so determined. Within thirty (30) days of
the date such calculations are completed, the Advisor, in its sole discretion,
shall be entitled to convert the Total OPP Unit Equivalent so determined into OP
Units.
b.    In the event the Company terminates the Advisor’s Continuous Service for
any reason after the Final Valuation Date, any then unvested Award LTIP Units
shall be fully (100%) vested and nonforfeitable hereunder. Within thirty (30)
days of the date such termination, the Advisor, in its sole discretion, shall be
entitled to convert such Award LTIP Units into OP Units.
c.    In the event of a Change in Control prior to the Final Valuation Date, (i)
the Advisor shall become fully (100%) vested in any Award LTIP Units that had
been earned but were unvested prior to the Change in Control and within thirty
(30) days of the date such Change in Control, the Advisor, in its sole
discretion, shall be entitled to convert such Earned Annual and Interim OPP
Units into OP Units; and (ii) the calculations provided in Sections 3(b), (c)
and (d) hereof shall be performed as of the Valuation Date next following such
Change in Control (and if such Valuation Date is not the Final Valuation Date,
on the Final Valuation Date as well) and the Advisor shall be fully (100%)
vested in the Total OPP Unit Equivalent as so determined and within thirty (30)
days of the date such calculations are completed, the Advisor, in its sole
discretion, shall be entitled to convert the number of Award LTIP Units so
determined into OP Units.
d.    In the event of a Change in Control after the Final Valuation Date, any
then unvested Award LTIP Units shall be fully (100%) vested and nonforfeitable
hereunder. Within thirty (30) days of the date such Change in Control, the
Advisor, in its sole discretion, shall be entitled to convert such Award LTIP
Units into OP Units.
5.    Rights of Advisor. The Advisor shall have no rights with respect to this
Agreement (and the Award evidenced hereby) unless the Advisor shall have
accepted this Agreement prior to the close of business on the Effective Date by
signing and delivering to the Partnership a copy of this Agreement. Upon
acceptance of this Agreement by the Advisor, the Partnership Agreement shall be
amended to reflect the issuance to the Advisor of the Award LTIP Units so
accepted. Thereupon, the Advisor shall have all the rights of a Limited Partner
of the Partnership with respect to the Award LTIP Units, as set forth in the
Partnership Agreement, subject, however, to the restrictions and conditions
specified herein. Award LTIP Units constitute and shall be treated for all
purposes as the property of the Advisor, subject to the terms of this Agreement
and the Partnership Agreement.

11



--------------------------------------------------------------------------------



6.    Distributions.
a.    The Advisor shall be entitled to receive distributions with respect to the
Award LTIP Units to the extent provided for in the Partnership Agreement, as
modified hereby.
b.    The LTIP Unit Distribution Participation Date (as defined in the
Partnership Agreement) with respect to any Award LTIP Unit shall be the date as
of which such Award LTIP Unit is earned pursuant to Sections 3(b), (c) and (d),
and on such date, the Partnership will pay the Advisor, for each Award LTIP Unit
earned, an amount in cash equal to the quotient of (i) the per unit amount of
all distributions paid with respect to each OP Unit on or after the Effective
Date and before the date on which such Award LTIP Unit is earned (other than
those with respect to which an adjustment was made pursuant to Section 8 hereof)
divided by (ii) the Conversion Factor.
c.    All distributions paid with respect to Award LTIP Units shall be fully
vested and non-forfeitable when paid, whether or not the underlying LTIP Units
have been earned based on performance or have become vested based on the passage
of time as provided in Section 3 or Section 4 hereof.
7.    Restrictions on Transfer. Except as otherwise permitted by the Committee
in its sole discretion, none of the Award LTIP Units granted hereunder nor any
of the OP Units of the Partnership into which such Award LTIP Units may be
converted (the “Award OP Units”) shall be sold, assigned, transferred, pledged,
hypothecated, given away or in any other manner disposed of, encumbered, whether
voluntarily or by operation of law (each such action a “Transfer”). The
transferee in any Transfers of Award LTIP Units or Award OP Units permitted by
the Committee must agree in writing with the Company and the Partnership to be
bound by all the terms and conditions of this Agreement and that subsequent
transfers shall be prohibited except those in accordance with this Section 7.
Additionally, all Transfers of Award LTIP Units or Award OP Units must be in
compliance with all applicable securities laws (including, without limitation,
the Securities Act) and the applicable terms and conditions of the Partnership
Agreement. In connection with any Transfer of Award LTIP Units or Award OP
Units, the Partnership may require the Advisor to provide an opinion of counsel,
satisfactory to the Partnership, that such Transfer is in compliance with all
federal and state securities laws (including, without limitation, the Securities
Act). Any attempted Transfer of Award LTIP Units or Award OP Units not in
accordance with the terms and conditions of this Section 7 shall be null and
void, and the Partnership shall not reflect on its records any change in record
ownership of any Award LTIP Units or Award OP Units as a result of any such
Transfer, shall otherwise refuse to recognize any such Transfer and shall not in
any way give effect to any such Transfer of any Award LTIP Units or Award OP
Units. Except as provided in this Section 7, this Agreement is personal to the
Advisor, is nonassignable and is not transferable in any manner, by operation of
law or otherwise.
8.    Changes in Capital Structure. If (i) the Company shall at any time be
involved in a merger, consolidation, dissolution, liquidation, reorganization,
exchange of shares, sale of all or substantially all of the assets or stock of
the Company or other transaction similar thereto, (ii) any reorganization,
recapitalization, reclassification, stock dividend, stock split, reverse stock
split, significant repurchases of stock, or other similar change in the capital
stock of the Company, (iii)

12



--------------------------------------------------------------------------------



any cash dividend or other distribution to holders of share of Common Stock or
OP Units shall be declared and paid other than in the ordinary course, or (iv)
any other extraordinary corporate event shall occur that in each case in the
good faith judgment of the Committee necessitates action by way of equitable or
proportionate adjustment in the terms of this Agreement or the Award LTIP Units
to avoid distortion in the value of this Award, the Committee shall make
equitable or proportionate adjustment and take such other action as it deems
necessary to maintain the Advisor’s rights hereunder so that they are
substantially proportionate to the rights existing under this Award and the
terms of the Award LTIP Units prior to such event, including, without
limitation: (A) interpretations of or modifications to any defined term in this
Agreement; (B) adjustments in any calculations provided for in this Agreement,
and (C) substitution of other awards. All adjustments made by the Committee
shall be final, binding and conclusive.
9.    Miscellaneous.
a.    Amendments. This Agreement may be amended or modified only with the
consent of the Company and the Partnership acting through the Committee;
provided that any such amendment or modification that adversely affects the
rights of the Advisor hereunder must be consented to by the Advisor to be
effective as against it. Notwithstanding the foregoing, this Agreement may be
amended in writing signed only by the Company and the Partnership to correct any
errors or ambiguities in this Agreement and/or to make such changes that do not
adversely affect the Advisor’s rights hereunder.
b.    Legend. The records of the Partnership evidencing the Award LTIP Units
shall bear an appropriate legend, as determined by the Partnership in its sole
discretion, to the effect that such Award LTIP Units are subject to restrictions
as set forth herein and in the Partnership Agreement.
c.    Compliance With Law. The Partnership and the Advisor will make reasonable
efforts to comply with all applicable securities laws. In addition,
notwithstanding any provision of this Agreement to the contrary, no Award LTIP
Units will become vested or be paid at a time that such vesting or payment would
result in a violation of any such law.
d.    Advisor Representations; Registration.
(i)    The Advisor hereby represents and warrants that (A) it understands that
it is responsible for consulting its own tax advisor with respect to the
application of the U.S. federal income tax laws, and the tax laws of any state,
local or other taxing jurisdiction to which the Advisor is or by reason of this
Award may become subject, to its particular situation; (B) the Advisor has not
received or relied upon business or tax advice from the Company, the Partnership
or any of their respective Affiliates (as defined in the Partnership Agreement),
employees, agents, consultants or advisors, in their capacity as such; (C) the
Advisor provides services to the Partnership on a regular basis and in such
capacity has access to such information, and has such experience of and
involvement in the business and operations of the Partnership, as the Advisor
believes to be necessary and appropriate to make an informed decision to accept
this Award; (D) Award LTIP Units are subject to substantial risks; (E) the
Advisor has been furnished with, and has reviewed and understands, information
relating to this Award; (F) the Advisor has

13



--------------------------------------------------------------------------------



been afforded the opportunity to obtain such additional information as it deemed
necessary before accepting this Award; and (G) the Advisor has had an
opportunity to ask questions of representatives of the Partnership and the
Company, or persons acting on their behalf, concerning this Award.
(ii)    The Advisor hereby acknowledges that: (A) there is no public market for
Award LTIP Units or Award OP Units and neither the Partnership nor the Company
has any obligation or intention to create such a market; (B) sales of Award LTIP
Units and Award OP Units are subject to restrictions under the Securities Act
and applicable state securities laws; and (C) because of the restrictions on
transfer or assignment of Award LTIP Units and Award OP Units set forth in the
Partnership Agreement and in this Agreement, the Advisor may have to bear the
economic risk of its ownership of the Award LTIP Units covered by this Award for
an indefinite period of time.
e.    Section 83(b) Election. In connection with each separate issuance of LTIP
Units under this Award pursuant to Section 3 hereof, the Advisor may elect to
include in gross income in the year of transfer the applicable Award LTIP Units
pursuant to Section 83(b) of the Code substantially in the form attached hereto
as Exhibit A and to supply the necessary information in accordance with the
regulations promulgated thereunder. The Advisor agrees to file such election (or
to permit the Partnership to file such election on the Advisor’s behalf) within
thirty (30) days after the Grant Date with the IRS Service Center where the
Advisor files its personal income tax returns, provide a copy of such election
to the Partnership, and to file a copy of such election with the Advisor’s U.S.
federal income tax return for the taxable year in which the LTIP Units are
awarded to the Advisor. So long as the Advisor holds any Award LTIP Units, the
Advisor shall disclose to the Partnership in writing such information as may be
reasonably requested with respect to ownership of LTIP Units as the Partnership
may deem reasonably necessary to ascertain and to establish compliance with
provisions of the Code applicable to the Partnership or to comply with
requirements of any other appropriate taxing authority.
f.    Severability. If, for any reason, any provision of this Agreement is held
invalid, such invalidity shall not affect any other provision of this Agreement
not so held invalid, and each such other provision shall to the full extent
consistent with law continue in full force and effect. If any provision of this
Agreement shall be held invalid in part, such invalidity shall in no way affect
the rest of such provision not held so invalid, and the rest of such provision,
together with all other provisions of this Agreement, shall to the full extent
consistent with law continue in full force and effect.
g.    Governing Law. This Agreement is made under, and will be construed in
accordance with, the laws of State of Delaware, without giving effect to the
principles of conflict of laws of such state.
h.    No Obligation to Continue Service as a Consultant or Advisor. Neither the
Company nor any affiliate is obligated by or as a result of this Agreement to
continue to have the Advisor as a consultant, advisor or other service provider
and this Agreement shall not interfere in any way with the right of the Company
or any affiliate to terminate the Advisor’s service relationship at any time.

14



--------------------------------------------------------------------------------



i.    Notices. Any notice to be given to the Company shall be addressed to the
Secretary of the Company at 405 Park Avenue, New York, New York, 10022, and any
notice to be given the Advisor shall be addressed to the Advisor at the
Advisor’s address as it appears on the records of the Company, or at such other
address as the Company or the Advisor may hereafter designate in writing to the
other.
j.    Withholding and Taxes. The Advisor shall be solely responsible for all
federal, state, local or foreign taxes or any taxes under the Federal Insurance
Contributions Act with respect to this Award. Notwithstanding the foregoing, if
at any time the Company or Partnership are required to withhold any such taxes,
the Advisor shall make arrangements satisfactory to the Committee regarding the
payment of any United States federal, state or local or foreign taxes required
by law to be withheld with respect to such amount; provided, however, that if
any Award LTIP Units or Award OP Units are withheld (or returned), the number of
Award LTIP Units or Award OP Units so withheld (or returned) shall be limited to
the number which have a fair market value on the date of withholding equal to
the aggregate amount of such liabilities based on the minimum statutory
withholding rates for federal, state, local and foreign income tax and payroll
tax purposes that are applicable to such supplemental taxable income. The
obligations of the Company under this Agreement will be conditional on such
payment or arrangements, and the Company and its affiliates shall, to the extent
permitted by law, have the right to deduct any such taxes from any payment
otherwise due to the Advisor.
k.    Excise Tax. In the event that the Advisor becomes entitled to any amounts
under this Agreement that will be subject to the tax imposed by Section 4999 of
the Code, the provisions of Section 8 of the Company’s Equity Plan will apply to
such amounts.
l.    Headings. The headings of paragraphs hereof are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.
m.    Counterparts. This Agreement may be executed in multiple counterparts with
the same effect as if each of the signing parties had signed the same document.
All counterparts shall be construed together and constitute the same instrument.
n.    Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and any successors to the Company and the
Partnership, on the one hand, and any successors to the Advisor, on the other
hand, by will or the laws of descent and distribution, but this Agreement shall
not otherwise be assignable or otherwise subject to hypothecation by the
Advisor.
o.    Section 409A. This Agreement shall be construed, administered and
interpreted in accordance with a good faith interpretation of Section 409A of
the Code. Any provision of this Agreement that is inconsistent with Section 409A
of the Code, or that may result in penalties under Section 409A of the Code,
shall be amended, with the reasonable cooperation of the Advisor and the Company
and the Partnership, to the extent necessary to exempt it from, or bring it into
compliance with, Section 409A of the Code. Any payment to Advisor made pursuant
to Section 9(k) will be made in a manner intended to comply with Regulation
Section 1.409A-3(i)(1)(v).

15



--------------------------------------------------------------------------------



[Signature page follows]


IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed as
of the 28th day of September, 2015.
NEW YORK REIT, INC.
By:    /s/ Michael A. Happel            
Name: Michael A. Happel
Title: Chief Executive Officer and President


NEW YORK RECOVERY OPERATING PARTNERSHIP, L.P.
By:
New York REIT, Inc., its general partner

By:    /s/ Michael A. Happel            
Name: Michael A. Happel
Title: Chief Executive Officer and President


NEW YORK RECOVERY ADVISORS, LLC
By:
New York Recovery Special Limited Partnership, LLC its Member

By:
American Realty Capital III, LLC its Managing Member

By:    /s/ William M. Kahane        
Name: William M. Kahane
Title: Manager

16



--------------------------------------------------------------------------------



EXHIBIT A

ELECTION TO INCLUDE IN GROSS INCOME IN YEAR OF TRANSFER OF PROPERTY PURSUANT TO
SECTION 83(b) OF THE INTERNAL REVENUE CODE
The undersigned hereby makes an election pursuant to Section 83(b) of the
Internal Revenue Code with respect to the property described below and supplies
the following information in accordance with the regulations promulgated
thereunder:
1.
The name, address and taxpayer identification number of the undersigned are:

Name: New York Recovery Advisors LLC (the “Taxpayer”)
Address:     
Social Security No./Taxpayer Identification No.: ____-____-____
2.
Description of property with respect to which the election is being made: ____
LTIP Units in New York Recovery Operating Partnership, L.P. (the “Partnership”).

3.
The date on which the LTIP Units were transferred is April 15, 2014. The taxable
year to which this election relates is calendar year 2014.

4.
Nature of restrictions to which the LTIP Units are subject:

(a)
With limited exceptions, until the LTIP Units vest, the Taxpayer may not
transfer in any manner any portion of the LTIP Units without the consent of the
Partnership.

(b)
The Taxpayer’s LTIP Units vest in accordance with the vesting provisions
described in the Schedule attached hereto. Unvested LTIP Units are forfeited in
accordance with the vesting provisions described in the Schedule attached
hereto.

5.
The fair market value at time of transfer (determined without regard to any
restrictions other than restrictions which by their terms will never lapse) of
the LTIP Units with respect to which this election is being made was $____ per
LTIP Unit.

6.
The amount paid by the Taxpayer for the LTIP Units was $0 per LTIP Unit.

7.
A copy of this statement has been furnished to the Partnership and New York
REIT, Inc.

Dated:      Name:     



Exhibit A - 1



--------------------------------------------------------------------------------



SCHEDULE TO EXHIBIT B

Vesting Provisions of LTIP Units
The LTIP Units are subject to time-based and performance-based vesting with the
final vesting percentage equaling the product of the time-based vesting
percentage and the performance-based vesting percentage. Performance-based
vesting will be from 0% to 100% based (i) 50% on New York REIT, Inc.’s (the
“Company’s”) per-share total return to shareholders and (ii) 50% on total return
against the total percentage return to stock holders of a specified peer group,
in each case for the period from April 15, 2014 to April 15, 2017 (or earlier in
certain circumstances). Under the time-based vesting hurdles, one-third (1/3) of
the LTIP Units will vest on April 15, 2017, one-third (1/3) of the LTIP Units
will vest on April 15, 2018, and the remaining one-third (1/3) of the LTIP Units
will vest on April 15, 2019, provided that the Taxpayer continues its service
relationship with the Company and the Partnership through such dates, subject to
acceleration in the event of certain extraordinary transactions or termination
of the Taxpayer’s service relationship with the Company under specified
circumstances. Unvested LTIP Units are subject to forfeiture in the event of
failure to vest based on the determination of the performance-based percentage
or the passage of time.

Schedule A - 2

